Name: Commission Implementing Regulation (EU) 2017/221 of 8 February 2017 amending for the 259th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaida organisations
 Type: Implementing Regulation
 Subject Matter: international affairs;  international trade;  civil law;  politics and public safety
 Date Published: nan

 9.2.2017 EN Official Journal of the European Union L 34/30 COMMISSION IMPLEMENTING REGULATION (EU) 2017/221 of 8 February 2017 amending for the 259th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaida organisations THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaida organisations (1), and in particular Article 7(1)(a) and Article 7a(5) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 3 February 2017, the Sanctions Committee of the United Nations Security Council decided to remove one natural person from its list of persons, groups and entities to whom the freezing of funds and economic resources should apply. Annex I to Regulation (EC) No 881/2002 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 February 2017. For the Commission, On behalf of the President, Acting Head of the Service for Foreign Policy Instruments (1) OJ L 139, 29.5.2002, p. 9. ANNEX In Annex I to Regulation (EC) No 881/2002, the following entry under the heading Natural persons is deleted: Gulbuddin Hekmatyar (alias (a) Gulabudin Hekmatyar, (b) Golboddin Hikmetyar, (c) Gulbuddin Khekmatiyar, (d) Gulbuddin Hekmatiar, (e) Gulbuddin Hekhmartyar, (f) Gulbudin Hekmetyar). Date of birth: 1.8.1949. Place of birth: Kunduz Province, Afghanistan. Nationality: Afghan. Other information: (a) Belongs to the Kharoti tribe; (b) Believed to be in the Afghanistan/Pakistan border area as at January 2011; (c) Father's name is Ghulam Qader. Date of designation referred to in Article 2a (4)(b): 20.2.2003.